Robinson, J.
The plaintiff brings this suit as a judgment creditor *100to subject certain lands and property to sale on its judgment for $693.51 against George Hecker. In August, 1913, the judgment was obtained for an old debt, and an execution was issued and returned, unsatisfied. In June, 1913, George Hecker and Francisca, bis wife, made to their son, Lieber, a deed purporting to convey to him over a section of land, described in the complaint, worth about $10,000, and a lot of personal property, the consideration being that he would care for them during their life. The court gave judgment for the plaintiff. The parents and the son appeal.
They insist that the transaction was in good faith, and that it was not made to hinder, delay, or defraud creditors, and that the proof fails to show that George Hecker had any title to the land. The proof clearly shows that, after the transfer, George Hecker and wife continued to live on the land and to farm it in the same manner as before the transfer, which was only a shallow device to hinder and delay creditors.
Though it appears that George Hecker was the owner of said property, yet, to guard against any possible injury to Mrs. Hecker, this court directs the following sentence to be added to the judgment herein, viz.: This judgment is without prejudice to any title Francisca Hecher may have had in any of said lands or property.
The judgment of the District Court is affirmed.